Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 106 to Registration Statement No. 002-10806 on Form N-1A of our report dated February 23, 2009, relating to the financial statements and financial highlights of Nicholas High Income Fund, Inc. (the Fund) appearing in the Annual Report on Form N-CSR of the Fund for the year ended December 31, 2008, and to the references to us under the headings "Financial Highlights" and Independent Registered Accounting Firm in the Prospectus and "Independent Registered Public Accounting Firm and Legal Counsel", Shareholder Reports and Disclosure of Portfolio
